When a judgment of the Appellate Division affirming a judgment of a lower court is reversed by this court, it has been the practice of recent years to state for greater certainty that both judgments are reversed. Such fullness of recital is in fact unnecessary, since a reversal of a judgment of affirmance rendered by the Appellate Division involves as an incident the failure of the judgment affirmed by that court.
We grant the motions to amend the remittiturs by specifying both judgments without intending to suggest thereby that an amendment is essential. *Page 346